DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 reads, “said hex head is an extension out of said first end.” The phrase “an extension out of” is unfamiliar and unclear to the examiner. The examiner consulted dictionaries but they did not provide an interpretation of this phrase. The examiner consulted Applicant’s specification, which specification repeats the same phrase and provides an image that includes the hex head and the first end. However, it’s unclear what aspect of the relationship between the hex head and the first end in the image corresponds to “an extension out of.” For the sake of examination, the examiner intrepets "extension out of" as "on an outer surface of.” Applicant can overcome this rejection by either amending the claims or providing an explanation/definition of the phrase “an extension out of.”
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Aljohani (US 2014/0238156 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Aljohani in view of Haller (US 20040118146).
Regarding claim 1, Aljohani teaches an oil sight glass for visual inspection of water and debris in a fluid such as oil within a reservoir to which said oil sight glass is connected (paragraphs 2-4 and figures 2 and 5); 
wherein, said oil sight glass (102) comprises a sight body, a first end (top), a second end (bottom), a first fluid opening (opening at top that connects to 12 and 10), a second fluid opening (bottom fluid opening near 106), a chamber (inside elements 134, 123, 132, 121; in other words, the inner container that fills with liquid, as illustrated in figure 12 for example), and a hex head (the hexagonal bolt in the figures that is illustrated at a higher zoom in figure 6), and a sidewall (side of conical element in figures 2 and 5); and 
said chamber (inside elements 134, 123, 132, 121) is in fluid communication between said first fluid opening in said first end, and said second fluid opening in said second end (figures 2 and 5).  

    PNG
    media_image1.png
    522
    338
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    805
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    248
    229
    media_image3.png
    Greyscale

For the reasons given above, the examiner considers Aljohani as anticipating the claim. Alternatively, if one were to consider the element zoomed in figure 6 as not being a hex head, Haller is also directed to an oil sight glass. Haller teaches a hex head (“hexagonal shaped head 43” in paragraph 32). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a hex head in order to facilitate ease in securing and removing the sight glass, while still providing ease in visual inspection. 

    PNG
    media_image4.png
    256
    300
    media_image4.png
    Greyscale

Regarding claim 2, Aljohani teaches 2. The oil sight glass of claim 1, wherein: said chamber comprises a camber draining neck (figure 2).  
Regarding claim 3, Aljohani teaches 3. The oil sight glass of claim 1, wherein: and said oil sight glass is connected to the reservoir with either said first end and said second end (figure 2; paragraph 47).  
Regarding claim 4, Aljohani teaches 4. The oil sight glass of claim 1, wherein: said sight body comprises a substantially cylindrical (123) object between said first end and said second end; and said sight body is aligned along a central axis (vertical line in figure 5).  
Regarding claim 5, Aljohani teaches 5. The oil sight glass of claim 1, wherein: said first fluid opening is aligned with said central axis, and further, centered on said hex head; and said first fluid opening, said second fluid opening and said chamber is configured to all be aligned with said central axis (figures 2 and 5).  
Regarding claim 6, Aljohani teaches 6. The oil sight glass of claim 1, wherein: said hex head is an extension out of said first end (figures 2 and 5).  
Regarding claim 7, Aljohani teaches 7. The oil sight glass of claim 1, wherein: said oil sight glass is machined or created from a material selected among an injected polymer and acrylic (paragraph 9).  
Regarding claim 9, Aljohani teaches 9. The oil sight glass of claim 1, wherein: said hex head is configured to allow users to tighten and/or remove said oil sight glass without damaging corresponding equipment; and said hex head is configured to receive and selectively connect to tools in order to grab and twist said oil sight glass (figures 2 and 5-6; paragraph 56).  
Regarding claim 10, Aljohani teaches 10. The oil sight glass of claim 1, wherein: said first fluid opening comprises a first end chamber which leads into said chamber, which in turn leads into a second end chamber at said second fluid opening (figures 2 and 5).  
Regarding claim 11, Aljohani teaches 11. The oil sight glass of claim 1, wherein: said camber draining neck comprises a concave indention in a first end of said chamber (bottom end) being aligned with said central axis (outer surface, moving from middle of chamber to 121 section creates a concave indentation); and said camber draining neck comprises an angle relative to a perpendicular plane from said central axis (main portion is angled relative to vertical central axis).  
Regarding claim 14, Aljohani teaches an oil sight glass for visual inspection of water and debris in a fluid such as oil within a reservoir to which said oil sight glass is connected (paragraphs 2-4 and figures 2 and 5); 
wherein, said oil sight glass (102) comprises a sight body, a first end (top), a second end (bottom), a first fluid opening (opening at top that connects to 12 and 10), a second fluid opening (bottom fluid opening near 106), a chamber (inside elements 134, 123, 132, 121; in other words, the inner container that fills with liquid, as illustrated in figure 12 for example), and a hex head (the hexagonal bolt in the figures that is illustrated at a higher zoom in figure 6), and a sidewall (side of conical element in figures 2 and 5); 
said chamber comprises a camber draining neck (figure 2).  
said camber draining neck comprises a concave indention in a first end of said chamber (bottom end) being aligned with said central axis (outer surface, moving from middle of chamber to 121 section creates a concave indentation); 
said camber draining neck comprises an angle relative to a perpendicular plane from said central axis (main portion is angled relative to vertical central axis); and
said chamber (inside elements 134, 123, 132, 121) is in fluid communication between said first fluid opening in said first end, and said second fluid opening in said second end (figures 2 and 5).  
For the reasons given above, the examiner considers Aljohani as anticipating the claim. Alternatively, if one were to consider the element zoomed in figure 6 as not being a hex head, Haller is also directed to an oil sight glass. Haller teaches a hex head (“hexagonal shaped head 43” in paragraph 32). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a hex head in order to facilitate ease in securing and removing the sight glass, while still providing ease in visual inspection. 
Regarding claim 15, Aljohani teaches an oil sight glass for visual inspection of water and debris in a fluid such as oil within a reservoir to which said oil sight glass is connected (paragraphs 2-4 and figures 2 and 5); 
wherein, said oil sight glass (102) comprises a sight body, a first end (top), a second end (bottom), a first fluid opening (opening at top that connects to 12 and 10), a second fluid opening (bottom fluid opening near 106), a chamber (inside elements 134, 123, 132, 121; in other words, the inner container that fills with liquid, as illustrated in figure 12 for example), and a hex head (the hexagonal bolt in the figures that is illustrated at a higher zoom in figure 6), and a sidewall (side of conical element in figures 2 and 5); 
said chamber (inside elements 134, 123, 132, 121) is in fluid communication between said first fluid opening in said first end, and said second fluid opening in said second end (figures 2 and 5);
said first fluid opening is aligned with said central axis, and further, centered on said hex head (figures 2 and 5);
said hex head is an extension out of said first end (figures 2 and 5);
said hex head is configured to allow users to tighten and/or remove said oil sight glass without damaging corresponding equipment; and said hex head is configured to receive and selectively connect to tools in order to grab and twist said oil sight glass (figures 2 and 5-6; paragraph 56).  
For the reasons given above, the examiner considers Aljohani as anticipating the claim. Alternatively, if one were to consider the element zoomed in figure 6 as not being a hex head, Haller is also directed to an oil sight glass. Haller teaches a hex head (“hexagonal shaped head 43” in paragraph 32). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a hex head in order to facilitate ease in securing and removing the sight glass, while still providing ease in visual inspection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aljohani and Haller as applied to claim 1 above, and further in view of Yan (WO 2010009590 A1) and Bonetti (US 3817205 A).
Regarding claim 8, Aljohani doesn’t explicitly teach said sight body and said hex head is formed of the same material as said oil sight glass at the time of manufacturing. 
Yan is also directed to oil sight glasses and suggests said sight body and said hex head is formed of the same material as said oil sight glass at the time of manufacturing (suggested by the integral formation and same hatching pattern between the hex head 412 and sight body 410). 

    PNG
    media_image5.png
    417
    437
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that said sight body and said hex head is formed of the same material as said oil sight glass at the time of manufacturing in order to achieve a compact device that can withstand temperature variations, including high temperatures.
For the reasons given above, the examiner concludes that the above combination renders claim 8 obvious. Alternatively, Bonetti is also directed to a liquid sight glass and provides a general teaching that manufacturing from the same material can save money by reducing production expenses (column 3, lines 15-20). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination (involving Yan) such that the hex head and sight body are formed from the same material in order to reduce production costs by forming them together.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aljohani and Haller as applied to claim 1 above, and further in view of Shalon (US 20210188672 A1).
Regarding claim 12, Aljohani doesn’t explicitly teach said angle comprises 15-30 degrees.  
However, Aljohani teaches having an angle to facilitate draining (paragraphs 6 and 45 for example). Like Aljohani (and like Applicant), Shalon is directed to the field of determining the quality of a fluid as well as to inspect debris in a fluid (paragraphs 3-4) and is also directed to the problem of containers to facilitate draining. Shalon teaches an angle of 20-50 degrees, such as 25 degrees (paragraph 65). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try an angle range between 15 and 30 degrees in the above combination so as to have an optimum angle for draining the liquid. 
Regarding claim 13, Aljohani doesn’t explicitly teach said angle comprises 20 degrees.  
However, Aljohani teaches having an angle to facilitate draining (paragraphs 6 and 45 for example). Like Aljohani (and like Applicant), Shalon is directed to the field of determining the quality of a fluid as well as to inspect debris in a fluid (paragraphs 3-4) and is also directed to the problem of containers to facilitate draining. Shalon teaches an angle of 20-50 degrees, such as 25 degrees (paragraph 65). Therefore, Shalon teaches a range that includes the claimed 20 degrees as well as a specific angle that is close to the claimed angle.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try an angle range of 20 degrees in the above combination so as to select an optimum angle for draining the specific liquid that one is working with. 
Additional Prior Art
DE 202015002570 U1 discloses figures 2-5

    PNG
    media_image6.png
    709
    579
    media_image6.png
    Greyscale


US 2014/0238156 discloses

    PNG
    media_image7.png
    687
    545
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    805
    514
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    739
    542
    media_image9.png
    Greyscale


US 20160305810 A1 discloses figure 6A and reads, “In one embodiment, the first raised portion 106 and the second raised portion 110 may be configured as a hex nut to receive a wrench and facilitate installation of the sight glass 20.”

    PNG
    media_image10.png
    765
    495
    media_image10.png
    Greyscale

US 20080066543 A1, paragraph 26 reads, " the combined oil level or condition sensor and sight oil level gage 18 may also include a nut-shaped portion 42 shaped in the form of a hexagon to enable the maintenance worker to screw the gage 18 into the bearing housing.


    PNG
    media_image11.png
    341
    402
    media_image11.png
    Greyscale


US 4888990 A reads, “hex nut 46 is tightened on each end 44 to secure the sight glass 12 in place between the flanges 22.” (column 3, lines 25-30_

    PNG
    media_image12.png
    612
    337
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    769
    548
    media_image13.png
    Greyscale

WO 2010009590 A1 discloses sight glass 300 and sight glass 400 and reads, 
“As shown in Figs. 7A and 7B, the sight glass assembly 300 comprises a main body 310, a ring member 320, a cylindrical or disk-like member 330, a claw support 340 and an indicator 350. The main body 310 is generally cylindrical and is made of stainless steel, and is preferably formed through casting. The main body 310 has a bore 311 therethrough, a diameter enlarged cylindrical cavity 312 is formed at the center, and a cylindrical hole 313 is formed on the wall of the cavity 312.  

    PNG
    media_image14.png
    283
    438
    media_image14.png
    Greyscale

“the sight glass assembly 400 of the third embodiment has a generally cylindrical main body 410 having a through bore 411 and a counterbore 416 formed at one end of the bore 411, forming an annular shoulder 418 therebetween. The main body has a hexagonal head 412 adjacent to one end,

    PNG
    media_image5.png
    417
    437
    media_image5.png
    Greyscale

US 1092194 A teaches a sight glass 7c

    PNG
    media_image15.png
    339
    502
    media_image15.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877